Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 20 December 2019 has been entered. Applicant’s amendment of the abstract filed 20 December 2019 has been entered. Applicant’s amendment of the claims filed 12 October 2021 has been entered.

Election/Restriction
Applicant’s election of Group VIII, claims 19-20, in the reply filed on 12 October 2021 is acknowledged.
In the response, Applicant further elected the species of:
A) wherein the HLA-G protein comprises or consists of the sequence of SEQ ID NO: 7 (HLA-G1L); and
G-a) wherein the method of treating and/or preventing ischemia comprising administering to a subject in need thereof a therapeutically effective amount of an HLA-G protein.
Claims 1 and 7-17 are cancelled. Claims 2-6 and 18-21 are pending. Claims 2-6 have been amended to depend from claim 19, thus read on the elected Group VIII. Claims 18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in claim 3. Compliance with the sequence rules is required.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the phrase “SEQ ID NO: 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16” should be “SEQ ID NOs: 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the sequence comprises the five amino-acid residues MKTPR in its N terminal part.” The specification does not define the term “N terminal part”. It is unclear and indefinite whether the claim requires the five amino-acid residues MKTPR present at the N-terminus, i.e., the sequence starts with MKTPR, or anywhere in the N-terminal half of the protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Independent claim 19 is directed to the use of a genus isolated HLA-G proteins for treating and/or preventing ischemia in a subject in need thereof, wherein the isolated HLA-G protein comprises at least one of the following features:
the sequence comprises the five amino-acid residues MKTPR, set forth as SEQ ID NO: 1, in its N terminal part;
the sequence is devoid of an 1 domain with the sequence set forth in SEQ ID NO: 3;
the sequence is devoid of a transmembrane/cytoplastic domain with the sequence set forth in SEQ ID NO: 6, with the proviso that said protein does comprise one of the sequences set forth as SEQ ID NO: 90, 91 and 92; and
the sequence comprises amino-acids resulting from retention of at least part of one intron, with the proviso that said intron is not intron 2 or intron 4.
However, the specification fails to provide adequate written description and evidence of possession of the broad genus of HLA-G proteins encompassed by the claims. What Applicant has described in the specification are HLA-G isoforms, most likely due to alternative splicing of the HLA-G gene. The specification describes that the HLA-G transcripts (herein called long HLA-G transcripts) harbor a supplementary sequence at the 5' extremity, corresponding to a region upstream of exon 1 (according to the IMGT/HLA nomenclature), and these transcripts also have a 106 bp deletion, in vivo, and may thus be useful as therapeutic angiogenesis in the treatment of pathologies, such as ischemia, which is a symptom found in cardiovascular diseases, peripheral artery diseases, and stroke. Except for the HLA-G isoforms set forth in SEQ ID NOs: 7-31, the specification does not provide adequate written description for the genus of the HLA-G proteins as broadly claimed. The specification does not provide sufficient teachings regarding the correlation of structure to function. It is unlikely that any polypeptide comprising the five amino-acid residues MKTPR (SEQ ID NO: 1) in the N terminal part would exhibit the function/activity, e.g., angiogenic effects, and be useful for the treatment of ischemia. For example, Lesser et al. (U.S. Patent No. 10,702,559 B2) teaches a Salmonella enterica InvC protein set forth in SEQ ID NO: 68, which has 431 amino acids in length and comprises the sequence of MKTPR at the N-terminus of the protein (see sequence of SEQ ID NO: 68 at col. 161-162). Although the polypeptide disclosed by Lesser et al. meets the structural requirement recited in claim 19, this protein does not exhibit the function/activity suitable for the treatment of ischemia. It is unpredictable which polypeptides that meet at least one of the structural features recited in claim 19 can be used for the therapeutic method. In the absence of sufficient description of distinguishing identifying characteristics, the skilled artisan cannot envision the detailed structures of the encompassed genus of HLA-G proteins as claimed. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, only the HLA-G proteins set forth in SEQ ID NOs: 7-31, but not the full scope of the claimed proteins, are adequately described in the disclosure.

Claims 2-4, 19 and 20 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating ischemia, comprising administering to a subject in need thereof a therapeutically effective amount of an isolated HLA-G protein comprising or consisting of the amino acid sequence selected from the group consisting of SEQ ID NOs: 7-31, does not reasonably provide enablement for using the broad genus of HLA-G proteins as claimed, nor is enabled for preventing ischemia in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As discussed above, the claims encompass the use of a large genus of HLA-G protein, i.e., the HLA-G proteins comprising at least one of the features recited in claim 19, however, the specification fails to teach sufficient structural characteristics of these molecules, and there is no teachings regarding the correlation of structure to function. In the absence of the guidance from the specification, a skilled artisan cannot 
In addition, the instant claims encompass prophylactic treatment. Claim 19 recites “treating and/or preventing ischemia”, which reads on administering the HLA-G protein to any subject, including those not having cardiovascular diseases or suffering from ischemia. The specification fails to support and provide enablement of the method as claimed. The specification discloses that the identified HLA-G isoforms have a surprising angiogenic effect in vivo, and may thus be useful as therapeutic angiogenesis in the treatment of pathologies, such as ischemia. The specification, however, does not show evidence that the HLA-G isoforms may be administered to any subject to prevent ischemia. It is well known in the art that pathological angiogenesis is a hallmark of cancer and various ischaemic and inflammatory diseases (see Carmeliet et al., Nature, 2000, Vol. 407:249-257). It would be unpredictable whether inducing angiogenesis with the HLA-G protein in a subject may cause detrimental effects to the subject. Further, there is no evidence in the specification that the HLA-G protein can provide prevention of ischemia in a subject. Since the skilled artisan could not predictably know the outcomes of treating a patient that does not have ischemia, it would require undue experimentation for the skilled artisan to practice the claimed invention in its full scope.
Clearly, the instant specification does not enable one of skill in the art to use the genus of HLA-G proteins as claimed to treat or prevent ischemia in a subject. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when determining whether there is sufficient evidence to 
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 2-4, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (WO 2007/091078 A2, Int'l. Pub. Date: 16 August 2007) (reference provided previously).
Walsh teaches a polypeptide conjugate comprising a moiety that binds a polypeptide expressed by a cell fused to a human leukocyte antigen (HLA) G molecule (p. 1, lines 3-5; and p. 2, lines 22-28). Walsh teaches that the conjugate is used to treat an inflammatory disease, an autoimmune disease selected from multiple sclerosis, type 1 diabetes, autoimmune thyroid disease, autoimmune hepatitis, rheumatoid arthritis, autoimmune colitis, Crohn's disease, celiac disease, autoimmune nephritis, autoimmune neuropathy, encephalopathy, or fibrosing alveolitis, or to treat organ/tissue rejection (p. 16, lines 1-23). Walsh teaches the amino acid sequence of the HLA G protein, which is identical to SEQ ID NO: 7 of the present application (see sequence alignment). The patient population of Walsh meets the limitation as a subject in need of preventing ischemia associated with cardiovascular diseases, peripheral artery diseases or stroke of the instant claims.  
Therefore, Walsh anticipates the instant claims.
 
Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 15, 2022